DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.

Application Status
Applicant’s amendment filed August 8, 2022, amending claims 1, 2, 6-9, 13-15, 19-21 is acknowledged.  Accordingly, claims 1-23 are pending.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Interpretation
Claims 1-2 and 6-9 are directed to vectors (claims 8-9) and Gram-negative bacterial strains transformed with the vectors.  The vectors recited in claims 1-2 and 6-9 require a promoter, and a first and a second DNA sequence that encode proteins and/or proteins domains.  The first DNA sequence encodes a delivery signal from a bacterial T3SS effector protein “wherein the delivery signal directs the delivery of a heterologous protein . . . to eukaryotic cells”.  This is interpreted as a functional limitation of delivery signal.  Because the claims are not directed to a method, any reference that teaches a DNA sequence encoding a T3SS delivery signal that inherently as the capability of directing the delivery of a heterologous protein or domain into eukaryotic cells, reads on the claimed first DNA sequence.  

Claims 1-2 and 8-9 also require the second DNA sequence to encode fusion proteins comprising domains “wherein the domains are functional when delivered into eukaryotic cells”.  “Function” and “Functional” are used throughout the Specification, which generally suggests that the terms mean to have activity or produce an effect.  Thus any DNA sequence that encodes a protein domain that is transported into eukaryotic cells fused to a T3SS bacteria delivery signal and has an effect on the eukaryotic cell reads on the claimed second DNA sequence. This interpretation is consistent with the art’s understanding of the term.


Response to Arguments – Rejections under 35 U.S.C. §102
Applicants argue that Bichsel and Radics do not teach delivering a heterologous protein domain that is between 1-50 kDa via T3SS system and therefore do not anticipate the currently amended claims (Remarks, page 10-11).  This argument has been fully considered and persuasive.  The rejections under 35 U.S.C. 102(a)(1) as anticipated by Radics and Bichsel are withdrawn.  However, the claims remain rejected as anticipated by Chen or Blanco-Toribio because they teach delivery of two or more domains between 1-50 kDa fused together, as detailed below.  
Applicants argue that the NLS taught in Bichsel is not a “domain” because it is not a longer sequence that can fold and function independently from the rest of the protein (Remarks, page 11, ¶1).  This argument is moot in light of the withdrawn rejection; however, it is also not persuasive because the fact the SV40 NLS and other NLSs can be appended to heterologous proteins and direct their transduction into the nucleus by interacting with nuclear import proteins is indicative that the NLS can fold properly and act independently from the rest of the native protein.


Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

MPEP 2163.II.A3.(a).(i) states, “whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
For claims drawn to a genus, MPEP 2163.II.A3.(a).(ii) states, “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species” where “representative number of species'  means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”  

Claims 1-2 and 8-9 recite “a fusion protein comprising one or several repetitions of the same domain of a heterologous protein wherein the domain is functional when delivered into eukaryotic cells” or “a fusion protein consisting of one or more units, each comprising a domain of a first heterologous proteins fused to a domain of a second heterologous protein . . . wherein the domains are functional when delivered into eukaryotic cells” and “wherein the delivery signal [of the T3SS] directs the delivery of the heterologous protein or domains thereof from the Gram-negative bacterial strain to eukaryotic cells.”  These clauses are interpreted as functional limitations of the protein domain fusions and require that 1) the fusion protein must be delivered from a bacterial cell to a eukaryotic cell via the T3SS, and 2) once delivered the protein domain fusions must have some function or effect on the eukaryotic cell.  
Although the genus of protein domains is limited to those from proteins listed in the last 5 lines of the claims, the genus of such protein domain fusions is still extremely vast and structurally diverse.  First, there are at least 32 different domains in apoptosis effectors and signaling proteins, ranging from catalytic protease domains to scaffolding domains (Reed et al., Science STKE (2004), 2004(239): re9; Figures 1-28).  Second, the genus also contains any domain of any viral protein, which includes structural capsid proteins, spike proteins, proteases, polymerases, and other nucleic-acid binding proteins.  Third, the genus also contains any domain of a protein that also contains an ankyrin repeat, which is one of the most widely existing motifs in nature (Li et al., Biochemistry (2006), 45: 15168-15178).  Li teaches that as of 2006 there were over 3600 proteins that contain ankyrin repeats (page 15168, ¶2).  Given that ankyrin repeat proteins include transcriptional regulators, cytoskeletal organizers, positive/negative modulators functioning in cell cycle progression, cell development, and differentiation, and toxins, the additional domains found in the ankyrin repeat proteins are likely to be numerous and diverse (page 15168, ¶2).  Fourth, “reporter proteins” are defined in terms of their function (i.e., to be detected in an assay), and as such, could contain virtually any known domain as long as the protein is able to be detected, for instance by immunofluorescence.  In summary, the genus of protein domain fusions containing domains from proteins selected from the recited groups is extremely large and structurally and functionally diverse.  As explained below, it was not predictable before the effective filing date whether the genus of protein domains could be translocated through the T3SS transport systems and be functional in eukaryotic cells.
A review of T3SS transport systems published three years after the effective filing date of the states “design rules for compatible substrates and secretion tags remain elusive.” (Burdette et al., Microb Cell Fact (2018) 17(196):1-16; page 7, ¶6).  Burdette teaches researchers have used T3SS to purify proteins at high yields via secretion out of the cell (page 7, ¶6), but does not indicate that any of the proteins were transferred into the cytosol of the cell.  Burdette also teaches that in order to be transferred through the T3SS, the proteins must first be unfolded using a T3SS-associated chaperone (¶ spanning pages 2-3; page 7, ¶4).  Radics and Chen each teach that highly stable protein structures cannot be unfolded by the T3SS chaperone machinery and therefore cannot be transported (Radics et al., Nature Structural and Molecular Biology (2014), 21(1): 82-87, of record; Chen et al., Infection and Immunity (2006), 74(10): 5826-5833).  Although Chen teaches the removal of stable structural elements like helix-turn-helix motifs and cysteine-rich motifs allows the transport of the proteins, it is not predictable if removal of such stable structures will allow the desired functionality of the protein in eukaryotic cells.  
Radics also demonstrates that with higher number of repeats of the SptP tag and the Flag tag, secretion levels decrease (Figure 1B).  This data in Radics suggests that an increased number of domain repeats decreases secretion through the T3SS effector system.  Alternatively, the data suggest that the further away a stably-folded domain is from the chaperone domain, the likelihood of its transport decreases.  This would indicate to one skilled in the art that it would be unpredictable whether repeated domains from the genus of protein domains disused above would be transported through a T3SS.  A thorough search of the prior art could not find an example of a repeated heterologous domain between 1-50 kDa transported through a bacterial T3SS either into the media or transferred into the cytosol of a eukaryotic cells.   Given that each domain repeat would fold independently of each other, the second repeat would remain folded while the first was unfolded by the adjacent chaperone of the signal peptide (Radics, Supp Fig 1B).  Because unfolding is required prior to T3SS transport, it is not predictable that the second repeat could be unfolded and transported.    
The specification teaches the transport via a T3SS of approximately 32 different proteins, domains and/or domain combinations that are between 1-50 kDa in their working examples (pages 72-83).  However, Applicants only demonstrate the T3SS-mediated transport of one domain repeat fusion, the repeated BH3 domain from the apoptotic protein BID (page 80-81), and two fusion proteins composed of domains from different proteins, Ub-INK4 and BH3(tBid)-BH3(Bax) (pages 74 and 80).  Additionally, Applicants only demonstrate the functionality of tBID and the BH3 domain of BAX once transported into eukaryotic cells (pages 76-78 and 81-82). 
Given 1) the breadth and diversity of the claimed genus of repeated domain fusions and fusions of domains from different proteins, 2) only one working example of the transport and functionality of a repeated domain, 3) only one working example of transport of a fusion of domains from different proteins, and 4) the lack of known design rules for compatible substrates and secretion tags, it was unpredictable at the effective filing date whether the genus comprised of every known protein domain could be transported through T3SS and be functional in eukaryotic cells.  Thus, one skilled in the art would reasonably conclude that Applicants did not possess the invention as claimed.

Claims 3-7, 12, 14, 16-18, 20 and 22-23 do not limit the genus of heterologous proteins and/or protein domains and therefore are not sufficiently described for the reasons explained for claims 1-2 and 8-9.

Claims 10-11 further limit the genus of heterologous proteins and/or protein domains to those involved in apoptosis or apoptosis regulation (claim 10), and specifically to BH3-only proteins, caspases and intracellular signaling proteins of death receptor control of apoptosis (claim 11).  According to Reed and Park, the number of domains in BH3-only proteins, caspases, and intracellular signaling proteins of death receptor control of apoptosis is approximately 17 (Reed, Figs 9, 12, 21; and 26; Park et al., Frontiers in Immunology (2018), 9(1999): 1-7, Figure 1).  These 17 domains are structural and functionally diverse, consisting of protein-protein interaction motifs (WD40, DED), catalytic domains (CASPASE, RING), inhibitors (BIR), and various other folds (Ig, zinc finger).  Applicants have only demonstrated the transport of 5 out of the possible 17 domains (DED and DD domain in FADD, two catalytic domains of Caspase-3, and BH3 domains of Bid and BAX) (page 77), only demonstrated functionality of the BH3 domain once transported into eukaryotic cells (page 76), and only demonstrated the transport of a repeated BH3 (page 80).  Given the structural and functional diversity of domains found in BH3-only proteins, caspases, and intracellular signaling proteins of death receptor control of apoptosis, one skilled in the art would reasonably conclude that Applicants did not possess the invention as claimed.

Claims 13, 15, 19 and 21 only restrict one of the options of the second DNA sequence.  For instance, claims 13 and 19 limit the repeated domain to the BH3 domain from tBID; however, the genus of fusions of domains from different proteins is not limited.  Alternatively, claims 15 and 21 limit the genus of fusions between domains from different proteins to the BH3 domains from tBID and BAX; however, the genus of fusions of repeated domains is not limited.  Given the breadth and diversity of the claimed genus of repeated domain fusions and fusions of domains from different proteins, the demonstration of only one working example of the transport and functionality of a repeated domain and only one working example of transport of a fusion of domains from different proteins, and the lack of predictability of whether any protein domain could be transported through the T3SS transport system into eukaryotic cells, one skilled in the art would reasonably conclude that Applicants did not possess the invention as claimed.


Claim Rejections - 35 USC § 102 - Chen
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 14, 17, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (Chen et al., Infection and Immunity (2006), 74(10): 5826-5833; #8 cited on IDS filed 06/04/2020).  Claims 14 and 20 are evidenced by Le Rouzic (Le Rouzic and Benichou, Retrovirology (2005), 2(11): 1-14).

Regarding claim 1 and 8, Chen teaches S. enterica serovar Typhimurium (i.e., a recombinant Gram-negative bacterial strain) transformed with pSB2082 (i.e., a vector) (Fig 4C-D).  Chen teaches pSB2082 comprises a DNA sequence encoding the first 104 amino acids of SopE (Fig. 4C; page 5831, ¶3).  Chen teaches SopE is a type III secretion effector protein from Salmonella enterica (page 5826, ¶2).  Chen teaches SopE1-104 is sufficient to direct the secretion of heterologous proteins from the S. enterica bacteria into the culture supernatant (Fig. 4).  Chen teaches when TS3 delivery signals, like SopE1-104 are fused to heterologous proteins, they can mediate the delivery of the proteins into the cytosol of eukaryotic cells (page 5826, ¶2).  Thus, Chen teaches SopE is capable of “direct[ing] the delivery of a heterologous protein or domains thereof from the Gram-negative bacterial strain to eukaryotic cells”.  Chen teaches pSB2082 also comprises a sequence encoding SopE1-104 fused to a chimera of domains of the SIV proteins, Rev39-46, Tat56-6680-88 and Nef (i.e., viral proteins) (i.e., a fusion protein consisting of one unit comprising domains of a first and second heterologous proteins, wherein the heterologous proteins are different) (Fig 4D).  Chen teaches the Rev39-46, Tat56-6680-88 and Nef proteins are 99, 110 and 264 amino acids, respectively (Fig 4D).  Given an average weight of 110 Daltons/amino acid (see Remarks, page 10, ¶7), the molecular weights of Rev39-46, Tat56-6680-88 and Nef proteins are approximately 11, 12 and 29 kDa (i.e., between 1-50 kDa).  Chen teaches fusing Rev39-46, Tat56-6680-88 and Nef proteins to the C-terminal end of SopE1-104, indicating that the DNA encoding the Rev, Tat and Nef are fused in frame with the 3’ end of SopE1-104 (page 5831, ¶3). Chen teaches the Rev39-46, Tat56-6680-88 and Nef chimera elicits an immune response when the bacterial cells are used to infect to RMA antigen-presenting cells, indicating that the Rev39-46, Tat56-6680-88 and Nef proteins are functional (i.e., have an effect or activity) when delivered into eukaryotic cells (Fig 4D; page 5827, ¶5).  Chen also teaches all chimeric proteins were driven by the sopE promoter, indicating that pSB2082 also comprises a promoter and that SopE1-104 was operably linked to the promoter (page 5827, ¶3).

Regarding claims 2 and 9, the teachings of Chen regarding the pSB2082 vector and S. enterica Gram-negative strain are recited above for claims 1 and 8.  Chen teaches the first 104 amino acids of SopE (i.e., at least the first 10 and up to 140 amino acids) is the secretion and translocation signal of SopE (page 5831, ¶3).

Regarding claim 3, Chen teaches the S. enterica strain is the attenuated phoPphoQasd strain (i.e., a Gram-negative bacterial strain deficient in producing at least one T3SS effector protein) (page 5827, ¶2).

Regarding claims 4 and 5, Chen teaches the S. enterica strain is from the genus Salmonella (Abstract).

Regarding claims 6 and 7, the teachings of Chen regarding the Gram-negative Salmonella enterica phoPphoQasd strain and the SopE1-104 delivery signal are recited above for claims 1 and 3.  Chen’s teaching of the SopE1-104 secretion and translocation signal is encompassed by “wherein the delivery signal from the bacterial T3SS effector protein comprises . . . the N-terminal 81 amino acids of the S. enterica SopE effector protein”.

Regarding claims 14 and 20, the specification teaches heterologous proteins that belong to the same functional class of proteins include “viral proteins which act jointly in the biological process of establishing virulence to eukaryotic cells.”  Chen does not teach the function of tat, rev and nef proteins.  However, Le Rouzic teaches tat and rev are regulator proteins that are absolutely required for virus replication (Abstract).  Therefore, the pSB2082 vector taught in Chen inherently comprised fused domains from two different heterologous proteins that act jointly in establishing virulence to eukaryotic cells and thus belong to the same functional class of proteins. 

Regarding claims 17 and 23, the teachings of Chen regarding the delivery signal from SopE are recited above for claims 1 and 8.


Claim Rejections - 35 USC § 102 – Blanco-Toribio
Claim(s) 1-4, 8-9is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanco-Toribio (Blanco-Toribio et al., PLOS One (2010), 5(12), e15227: 1-12 and Supplemental Materials).

Regarding claim 1 and 8, Blanco-Toribio teaches enteropathogenic E. coli strain (EPEC) O127:H6  (i.e., a recombinant Gram-negative bacterial strain) transformed with pT3sVgfp-Bla (i.e., a vector) (Tables 1-2; Fig 2A-B and S6; page 4, ¶2).  Blanco-Toribio teaches the EPEC strain “remain[s] extracellular while using a type III protein secretion system (T3SS) to inject specific bacterial proteins, referred to as ‘effectors’, into mammalian cells.” (Page 1, ¶1).  Blanco-Toribio teaches pT3sVgfp-Bla comprises a DNA sequence encoding the first 20 amino acids of effector EspF (Fig. S6; page 2, ¶2).  Blanco-Toribio teaches EspF is a type III secretion effector proteins from E. coli (page 2, ¶2).  Blanco-Toribio teaches EspF 1-20 is sufficient to direct the secretion of heterologous proteins from the E. coli bacteria into HeLa cells (i.e., eukaryotic cells) (Fig. 2).  Blanco-Toribio teaches pT3sVgfp-Bla also comprises a sequence encoding EspF1-20 fused to a chimera of the VHH Vgfp (i.e., a nanobody) and -lactamase (i.e., a marker protein) (i.e., a fusion protein consisting of one unit comprising domains of a first and second heterologous proteins, wherein the heterologous proteins are different) (Fig S6A; page 1, ¶1; page 2, ¶2).  Blanco-Toribio teaches the EspF 1-20 Vgfp is approximately 22 kDa (Fig S5).  Given an average weight of 110 Daltons/amino acid (see Remarks, page 10, ¶7), EspF 1-20 is ~ 2 kDa, indicating that Vgfp is approximately 20 kDa (i.e., between 1-50 kDa).  Blanco-Toribio teaches EspF 1-20 Vgfp-Bla is approximately 50 kDa, indicating that -lactamase is approximately 28 kDa (Fig S6B).  Blanco-Toribio teaches fusing Vgfp and bla to the C-terminal end of EspF 1-20, indicating that the DNA encoding Vgfp and bla are fused in frame with the 3’ end of EspF 1-20 (Fig S6A).  Blanco-Toribio teaches -lactamase is active in HeLa cells (Fig 2C).   Blanco-Toribio teaches Vgfp could bind its antigen EGFP, indicating that Vgfp is also active in HeLa cells (Fig 3B; page 3, ¶4).  Blanco-Toribio teaches expression of the EspF 1-20-Vgfp-bla chimeric protein was driven by the Ptrc promoter, indicating that pT3sVgfp-Bla also comprises a promoter and that the EspF 1-20 was operably linked to the Ptrc promoter (Table 2 and Fig S6A). 

Regarding claims 2 and 9, the teachings of Blanco-Toribio regarding the pT3sVgfp-Bla vector and E. coli Gram-negative strain are recited above for claims 1 and 8.  Blanco-Toribio teaches the first 20 amino acids of EspF (i.e., at least the first 10 and up to 140 amino acids) is the secretion and translocation signal of EspF (page 2, ¶1-2).

Regarding claim 3, Blanco-Toribio teaches the pT3sVgfp-Bla vector transformed into the attenuated “quad mutant” E2348/69 eaetirmapespF attenuated E. coli strain (i.e., a Gram-negative bacterial strain deficient in producing at least one T3SS effector protein) (Fig 4; Table 1; page 5, ¶6).  Blankco-Toribio teaches the quad mutant strain is still capable of directing the delivery of the Vgfp-Bla fusion protein to HeLa cells (Fig 4; page 5, ¶6).

Regarding claim 4, Blanco-Toribio teaches the E. coli strain is from the genus Escherichia (page 7, ¶6).

Regarding claims 17 and 23, the teachings of Blanco-Toribio regarding the delivery signal from EspF are recited above for claims 1 and 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 14, 16-17, 20, 23 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen et al., Infection and Immunity (2006), 74(10): 5826-5833; #8 cited on IDS filed 06/04/2020) in view of Voigt (WO 2008/019183 A2, published February 14, 2008, of record).

The teachings of Chen are recited above as for claims 1-9, 14, 17, 20 and 23, and that discussion is incorporated here.  
Chen does not teach a third DNA sequence encoding a protease cleavage site between the first DNA sequence encoding a delivery signal and the second DNA sequence encoding the heterologous fusion proteins.
Voigt teaches Gram negative bacteria transformed with the vector pCASP (Figs 11, 13, 14, [0192]).  Voigt teaches pCASP contains the coding sequence for the SicA promoter driving the expression of a DNA sequence encoding the SptP T3SS secretion signal (i.e., delivery signal) fused to a TEV site (i.e., a DNA sequence encoding a protease cleavage site) and Silk protein monomer (Fig. 15, [0190]).  Voigt teaches the SptP-TEV-Silk fusion proteins are secreted from the bacteria (Fig. 14; [0036]).  Voigt also teaches the TEV cleavage site can be cleaved by the TEV protease to remove the SptS delivery signal from the secreted silk proteins (Fig. 14; [0036]).  Finally, Voigt teaches "[t]he consensus TEV recognition sequence is Glu-X-X-Tyr-X-Gln/Ser.  Cleavage occurs between the conserved Gin and Ser residues. X can be various amino acyl residues but note that not all residues are tolerated." ([0056]).
Claims 1-9, 14, 17, 20, and 23 are included in this rejection because Chen anticipates them, and lack of novelty is the epitome of obviousness.  See MPEP 1207.03(a), part (II), example 2.
Regarding claims 16 and 22, it would have been obvious to one skilled in the art to additionally include a DNA sequence encoding the TEV protease cleavage site taught by Voigt in the pSB2820 vector taught in Chen, specifically between the DNA sequences encoding the SopE delivery signal and the viral proteins because it would have amounted to a simple combination of known DNA sequences encoding known peptide or protein sequences by known means to yield predictable results.  One would have been motivated to include a TEV cleavage site in order to remove the delivery signal from the viral proteins in case the delivery signal interferes with antigen presentation.  One skilled in the art would have a reasonable expectation that a TEV cleave site could be cloned in between the SopE T3SS delivery signal and the viral proteins and still be excreted into the cell because 1) Voigt teaches a plasmid with the TEV cleavage site cloned between a different T3SS delivery signal and a silk protein, and 2) Voigt further teaches the silk protein fusion is secreted from the cell and the TEV cleavage site is recognized by the TEV protease.


Claims 1-11, 14, 16-17, 20, 23 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chen et al., Infection and Immunity (2006), 74(10): 5826-5833; #8 cited on IDS filed 06/04/2020) in view of Colussi (Colussi et al., Journal of Biological Chemistry (1998), 273(41): 26566-26570) and Schweizer (Schweizer et al., Journal of Biological Chemistry (2003); 278(43): 42441-42447).

The teachings of Chen are recited and above as for claims 1-9, 14, 17, 20 and 23, and that discussion is incorporated here.  Chen additionally teaches that proteins of vastly different sizes can be secreted by the T3S machine; however, there are protein motifs that are not amenable to secretion through the T3S pathway (page 5826, ¶3).   Chen also teaches that because unfolding is a necessary for T3S secretion, some proteins with high intrinsic stability cannot be unfolded TTSS chaperone and secreted. (Page 5826, ¶3).  Chen teaches engineering proteins, such as removing RNA-binding regions, helix-turn-helix motifs, and cysteine-rich regions, can render any protein of interest amenable to T3S-mediated delivery (page 5826, ¶3; ¶ spanning pages 5831-5832).  
Chen does not teach apoptosis or apoptosis regulation proteins fused to the T3SS delivery signal.   
Colussi teaches C2P-Caspase-3-GFP, which is a fusion protein comprising a fusion between the prodomain of caspase 2 (i.e., a first domain of caspase involved in apoptosis) and caspase 3 (i.e., a second domain of a caspase involved in apoptosis) (Figure 1A; ¶ spanning pages 26566-26567).  Colussi teaches expressing the C2P-Caspase-3 fusion protein causes apoptosis in NIH-3T3 cells (i.e., eukaryotic cells) (Figure 1B).
Schweizer teaches the crystal structures of caspase-2 and caspase-3 (Abstract).  Schweizer gives no indication that there are helix-turn-helix motifs in caspase-2 or caspase-3 or that the two enzymes bind RNA.  Schweizer also gives no indication that there are cysteine-rich regions in the caspase-2 CARD prodomain or caspase-3.
Claims 1-9, 14, 17, 20, and 23 are included in this rejection because Chen anticipates them, and lack of novelty is the epitome of obviousness.  See MPEP 1207.03(a), part (II), example 2.
Regarding claims 10-11, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have substituted the DNA sequences encoding the viral protein fusions in the SopE-heterologous fusion constructs taught in Chen with the DNA sequences encoding the CP2-Caspase-3 fusion protein taught in Colussi.  It would have amounted to a simple substation of one DNA sequence encoding a fusion protein for another by known means to yield predictable results.  One would have had a reasonable expectation of success of making the substitution because Chen teaches a variety of proteins can be transported through the T3S machinery.  Furthermore, the crystal structures in Schweizer indicate that none of the secretion-reticent motifs identified in Chen would be present in the CP2-Caspase-3 protein fusion.  One would have been motivated to make the substitution in order to deliver a pro-apoptotic protein to eukaryotic cells for the purpose of killing cancer cells.

Response to Arguments – Rejections under 35 U.S.C. §103
Applicants argue that transporting repeated proteins domains via a bacterial T3SS is not obvious in view of Radics and/or Voigt because 1) neither reference teaches transport of repeated domains of heterologous proteins larger than 1 kDa and 2) they teach that some proteins are not amenable to transport through the bacterial T3SS (Remarks, pages 13-14 and 16-17).  This argument has been fully considered and is persuasive.  However, the teachings of Chen and Blanco provide examples of various domain fusions from different proteins.  Additionally, Chen provides direction on how to engineer proteins that have highly stable elements to allow their transport through the T3SS machinery.  Because the crystal structure of the Caspase-2 prodomain and Caspase-3 are disclosed in the prior art, and the proteins lack any of the features Chen identifies as inhibitory to T3SS transport, one skilled in the art would have a reasonable expectation that CP2-Caspase-3 fusion could be transported via T3SS.  

Applicants also argue that because protein domains are not always functional when fused together, it would not have been obvious to fuse two protein domains and expect them to be functional when transported into eukaryotic cells via the bacterial T3SS machinery (Remarks, page 15).  This argument has been fully considered, and while persuasive for the BH3 fusions, is not persuasive for the genus of protein domains as a whole.  The C2P-Caspase-3 fusion was shown in Colussi to be functional when DNA encoding the fusion protein was transfected into eukaryotic cells.  One skilled in the art would have a reasonable expectation that C2P-Caspase-3 would be functional when delivered by T3SS because there are many examples of functional proteins transported via T3SS as evidenced by Chen, Blanco-Toribio, Voigt and Boyd.  However, given that no fusions between BH3 domains from tBid and BAX could be found in the prior art, one skilled in the art could not predict whether a fusion between the two BH3 domains would produce a functional fusion protein.

Applicants argue that Goldsmith’s teaching of delivering BH3 domains as two separate peptides does not make obvious the fusion of the BH3 domains because the fusion protein would not be expected to act in the same manner as the two separate domains.  This argument has been fully considered and is persuasive.  Thus, delivering the fusion proteins tBid(BH3-BH3) and tBid(BH3)-Bax(BH3) is not obvious in view of Goldsmith.    
The remaining arguments regarding the obviousness of combining Cornelius or Shangary with Boyd, Sory, Radics and Goldsmith (Remarks, page 17-18) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,889,823 in view of Blanco-Toribio (Blanco-Toribio et al., PLOS One (2010), 5(12), e15227: 1-12 and Supplemental Materials), Chen (Chen et al., Infection and Immunity (2006), 74(10): 5826-5833; #8 cited on IDS filed 06/04/2020), Colussi (Colussi et al., Journal of Biological Chemistry (1998), 273(41): 26566-26570) and/or Schweizer (Schweizer et al., Journal of Biological Chemistry (2003); 278(43): 42441-42447).

The following specifically denotes the instant claims with the corresponding claims of U.S. Patent No. 10,889,823 applied herein: 
•	Claims 1-6, 8-11, 17, and 23 are unpatentable over patented claims 1, 5, 6, and 14-20.
•	Claim 7 is unpatentable over patented claims 3 and 21.
•	Claims 12-15 and 18-21 are unpatentable over patented claims 1, 5, 6, 14-20.
•	Claims 16 and 22 are unpatentable over patented claims 2 and 12.

Claims 1-21 of US 10,889,823 renders claims 1-23 unpatentable. For instance, patented claim 1 is directed to "A recombinant Gram-negative bacteria I strain transformed with a vector which comprises in the 5' to 3' direction: a promoter; a first nucleic acid comprising a first DNA sequence encoding a delivery signal from a bacterial T3SS effector protein, operably linked to said promoter; and a second nucleic acid comprising a second DNA sequence encoding a heterologous protein, which is a protein or part thereof which does not belong to the entire natural protein complement of the recombinant Gram­negative bacterial strain, wherein the second DNA sequence is fused in frame to the 3' end of said first DNA sequence, wherein the heterologous protein is a protein or a part thereof involved in apoptosis or apoptosis regulation, and wherein the recombinant Gram-negative bacterial strain is a Yersinia strain and the delivery signal comprises the YopE effector protein or an N-terminal part thereof, or wherein the recombinant Gram-negative bacterial strain is a Salmonella strain and the delivery signal comprises the SopE or the SteA effector protein or an N-terminal part thereof, and wherein the heterologous protein or part thereof involved in apoptosis or apoptosis regulation is selected from the group consisting of FADD, Bad, Bid, t-Bid, Caspase 3, Caspase 3 p17, Caspase 3 pl0/12, Bid BH3, Bax BH3, Noxa, Bim, Bax, Bak, Nbk/Bik, ASC, TRAF2, TRADD, Apafl, Caspase 10, Caspase 8, Caspase 1, Bcl-2, Puma, RIP, z­Bid, z-t-Bid, z-BIM, lnk4A, lnk4B, lnk4C, TEVsite-Flag-lnk4C, TEVsite-lnk4C, Ubiquitin-Flag-lnk4C-MycHis, and Pleckstrin homology domain from human Akt."  Because patented claim 1 recites specific proteins involved in the cellular activities recited in present claim 1, patented claim 1 anticipates instant claim 1 with respect to the class of heterologous proteins from which domains can be chosen.  The difference between the patented claims and the presently amended claims is the first and second DNA sequences require a fusion of protein domains, either of the same domain repeated or between two domains from different proteins, and that the domains are between 1-50 kDa.  
It would have been obvious to fuse two domains from different proteins together, each of which are between 1-50 kDa because both Blanco-Toribio and Chen demonstrate fusion of different proteins from the classes of viral proteins, marker proteins and/or nanobodies and delivery of them to eukaryotic cells.  Additionally, Colussi demonstrates the functionality of a fusion between caspase domains in eukaryotic cells, while Schweizer demonstrates the lack of known structural features that inhibit transport via bacterial T3SS machinery.  It also would have been obvious to fuse two of the proteins or domains recited in patented claim 1 because it would have simply amounted to a duplication of parts.      For these reasons and others outlined above in Section 103, the instant claims 1-23 are obvious in view of patent claims 1-21. 

Response to Arguments – Double Patenting Rejections 
Applicants argue that the present claims are not obvious over the patented claims of U.S. Patent No. 10,889,823 in view of Boyd, Radics, Goldsmith, Cornelis, Wolke, Shangary and Voigt because the present claims recite delivery of domain fusion proteins in which the domains are either repeats or from different proteins.  Applicants also argue because the present claims require the fusion of protein domains the heterologous proteins are not anticipated (Remarks, pages 18-19).  These arguments have been fully considered by are not persuasive.  First, the rejection states that the classes of heterologous proteins recited in present claims 1-2 and 8-9 are anticipated, not the heterologous proteins themselves.  Examiner agrees that the totality of instant claim 1 is not anticipated by patented claim 1.   Second, the argument is moot because the present rejection does not rely on the teachings of Boyd, Radics, Goldsmith, Cornelis, Wolke, Shangary or Voigt.  To the extent that the rejection could be applied to the present rejection in view of Blanco-Toribio, Chen, Colussi and Schweizer, the argument is also not persuasive because Blanco-Toribio and Chen both demonstrate fusion proteins can be transported into eukaryotic cells by T3SS machinery.  Additionally, the fusion protein between caspase domains is known to be functional in eukaryotic cells and does not contain structural elements known to be inhibitory to transport via T3SS. 


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600